Case 8:20-cv-01385-CJC-KES Document 38 Filed 09/17/20 Page 1 of 2 Page ID #:169
   1
   2
   3
   4
   5
   6
   7                       UNITED STATES DISTRICT COURT
   8                      CENTRAL DISTRICT OF CALIFORNIA
   9                                  SOUTHERN DIVISION
   10
        BENJAMIN KARTER                            CASE NO.
   11                                              8:20−cv−01385−CJC−KES
                      Plaintiff(s),
   12
               v.                                  NOTICE OF INTENT
   13
        EPIQ SYSTEMS, INC.
   14
                     Defendant(s).
   15
   16
   17
   18
   19          TO ALL COUNSEL OF RECORD, notice is hereby given that on

   20    December 7, 2020, the Court will issue a Scheduling Order pursuant to
   21    Federal Rule of Civil Procedure 16(b) establishing dates for the completion of
   22    discovery, the filing of motions, pretrial conference, and trial in the above entitled
   23    case. No scheduling conference will be held unless ordered by the Court.
   24          The parties are HEREBY ORDERED to hold an early meeting of counsel
   25    not later than 21 days in advance of the above date, and to file a report of such
   26    meeting not later than 14 days thereafter in accordance with Federal Rule of Civil
   27    ///
   28    ///

                                                 −1−
Case 8:20-cv-01385-CJC-KES Document 38 Filed 09/17/20 Page 2 of 2 Page ID #:170
   1     Procedure 26(f) and Local Rule 26−1. In scheduling the case, the Court will rely

   2     upon the pleadings, as well as the Rule 26(f) report. Counsel shall include in the
   3     report their choice of settlement procedure: the ADR Program or private
   4
         mediation. The parties may not choose a settlement conference before a
   5
         Magistrate Judge. The Court’s ADR Program is described in the "ADR" section
   6
         of the Court’s website (http://www.cacd.ucourts.gov), which also contains the list
   7
         of Attorney Settlement Officers and requisite ADR forms. Counsel are referred to
   8
   9     Federal Rule of Civil Procedure 26(f) and Local Rule 26−1 for other specific

   10    requirements of the report. In addition, counsel are directed to provide the

   11    specific reasons for their selection of a particular discovery cutoff date.
   12
   13
              IT IS ORDERED that the Clerk of the Court shall serve copies
   14
         of this Order on counsel for the parties in this matter.
   15
   16       IT IS SO ORDERED.

   17
        DATED: September 17, 2020
   18
                                             Cormac J. Carney
   19                                        United States District Judge
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                 −2−
